                                                                          1
                                                                          2
                                                                          3
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   VINTON FROST,                                      No. C 17-04983 JSW
                                                                          8                 Plaintiff,
                                                                          9     v.
                                                                                                                                 JUDGMENT
                                                                         10   OFFICE OF THE ATTORNEY GENERAL,
                                                                         11
United States District Court




                                                                                            Defendant.
                               For the Northern District of California




                                                                         12
                                                                                                                       /
                                                                         13
                                                                         14          Pursuant to the Court’s Order granting Defendants’ motion to dismiss, it is HEREBY
                                                                         15   ORDERED AND ADJUDGED that judgment is entered in favor of Defendants and against Plaintiff.
                                                                         16
                                                                         17          IT IS SO ORDERED.
                                                                         18   Dated: December 20, 2018
                                                                                                                                   JEFFREY S. WHITE
                                                                         19                                                        UNITED STATES DISTRICT JUDGE
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
